DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  US 20190187354 A1 to Bates et al.
Regarding Claim 1.  Bates discloses an optical system, comprising: an optical waveguide (Fig. 2 waveguide 112); and an eyepiece system at a light incident side of the optical waveguide (See Fig. 2 projection lens 110), a light exit side of the eyepiece system being opposite to the light incident side of the optical waveguide so that light exited from the eyepiece system is incident on the optical waveguide (See Fig. 2), wherein the eyepiece system comprises a lens group, the lens group comprises a first lens (Fig. 2 lens element 226), a second lens (Fig. 2 lens element 232) and a third lens which are sequentially arranged along a direction parallel to an optical axis of the lens group (Fig. 2 lens element 238), a side of the first lens away from the second lens is the light exit side of the eyepiece system (See Fig. 2), each of the first lens and the third lens has a positive focal power, and the second lens has a negative focal power (See Fig. 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bates.
Regarding Claim 6.  As stated above Bates discloses all the limitations of base claim 1.
Bates does not specifically disclose that an effective focal length of the eyepiece system is in a range from 10 mm to 25 mm. 
However, Bates discloses a lens stack can have an effective focal length of 8.32 mm or other suitable values (para 34). The effective focal length of the eyepiece system is a result effective variable in that one having ordinary skill in the art can optimize the effective focal length suitable to the device applied.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that an effective focal length of the eyepiece system is in a range from 10 mm to 25 mm is based on a result effective variable and would require routine skill in the art.  Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).
Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bates as applied to claim 1 in view of US 20190187354 A1 Kuo et al.
 Regarding Claim 14.  As stated above Bates discloses all the limitations of base claim 1.
Bates does not specifically disclose that a material of the first lens is different from that of the second lens.
However, Kuo discloses a lens stack wherein a material of the first lens is different from that of the second lens (See at least Table 3 and Fig. 5 showing a lens stack where each consecutive lens having a different index of refraction and Abbe number indicating different materials). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a material of the first lens is different from that of the second lens.
Regarding Claim 15.  Kuo further the display screen is at a focal plane of a light incident side of the eyepiece system (See Fig. 5 light valve 150 and para 27). 
 Regarding Claim 16.  Kuo further discloses the display screen is at a focal plane of a light incident side of the eyepiece system (See para 35). 
Allowable Subject Matter
Claims 2-5, 7-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/            Primary Examiner, Art Unit 2871